Case: 22-1362    Document: 9      Page: 1    Filed: 05/05/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    QUINCY MAGEE,
                    Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1362
                  ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:21-cv-01715-DAT, Judge David A. Tapp.
                 ______________________

                         ORDER
     In response to the court’s February 23, 2022 order to
file either the court’s docketing fee or a motion for leave to
proceed in forma pauperis, Quincy Magee submits a non-
responsive “documentation of employment with the Postal
Service” (ECF No. 7).
    Upon consideration thereof,
    IT IS ORDERED THAT:
Case: 22-1362    Document: 9    Page: 2    Filed: 05/05/2022




2                                              MAGEE   v. US



    This appeal is dismissed for failure to pay the docket-
ing fee. See Fed. Cir. R. 52(d).
                                   FOR THE COURT

 May 5, 2022                       /s/ Peter R. Marksteiner
   Date                            Peter R. Marksteiner
                                   Clerk of Court

ISSUED AS A MANDATE: May 5, 2022